DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species I:  Directed to an automated driving apparatus mounted to a vehicle, comprising: an automated driving control circuit that based on a detection result of a camera mounted to the vehicle, outputs a control signal for automated driving to an actuator for vehicle traveling, wherein the automated driving control circuit: acquires position information of a road marker arranged along a road, from a detector-and-acquirer which detects the road marker; based on a signal output from the camera, determines whether the camera is normally operating; and in response to determining that the camera is not normally operating, determines not to perform the automated driving that uses the camera.

Species II: Directed to an automated driving apparatus mounted to a vehicle, comprising: an automated driving control circuit that, based on a detection result of a camera mounted to the vehicle, outputs a control signal for automated driving to an actuator for vehicle traveling, wherein the automated driving control circuit: acquires position information of a road marker arranged along a road, from a detector-and-acquirer which detects the road marker; based on a signal output from the camera, determines whether the camera is normally operating; and in response to determining that the camera is not normally operating, performs processing to stop execution of the automated driving.  

Species III:  Directed to An automated driving apparatus mounted to a vehicle, comprising: an automated driving control circuit that, based on a detection result of an on-board sensor mounted to the vehicle, outputs a control signal for automated driving to an actuator for vehicle traveling, wherein the automated driving control circuit: acquires, from a detector-and-acquirer which detects a road marker arranged along a road, position information of the road marker; determines a position of the vehicle specified using the onboard sensor when the road marker is detected by the detector-and-acquirer; calculates a difference between the position information of the road marker acquired from the detector-and-acquirer and position information specified using the on-board sensor; and in response to the difference exceeding a threshold, determines not to perform the automated driving that uses the on-board sensor.  

The species are independent or distinct because each species require a limitation that is not present in the other. For example, Species II includes limitations such as performing processing to stop execution of the automated driving not required by any other species. Species I include limitations such as determining not to perform the automated driving that uses the camera not required by the other species.  That is, in Species I the automated driving is not performed while in Species II the automated driving is already on-going but is then discontinued.  Likewise, Species III includes limitations such as on-board sensor mounted to the vehicle and calculating a difference between the position information of the road marker acquired from the detector-and-acquirer and position information specified using the on-board sensor; and in response to the difference exceeding a threshold, determines not to perform the automated driving that uses the on-board sensor not required by the other species. 
These species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: searching these two distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Specie is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669